Cite as 2014 Ark. App. 486

                 ARKANSAS COURT OF APPEALS
                                      DIVISION III
                                      No. CV-14-180


                                                 Opinion Delivered   September 24, 2014
RAYNE PHILLIPS
                               APPELLANT         APPEAL FROM THE SALINE
                                                 COUNTY CIRCUIT COURT
                                                 [NO. 63DR 2010-60-4]
V.
                                                 HONORABLE ROBERT LEO
                                                 HERZFELD, JUDGE
DAVID PHILLIPS
                                 APPELLEE        AFFIRMED



                         ROBERT J. GLADWIN, Chief Judge


       Appellant Rayne Phillips seeks a reversal of the August 7, 2013 and November 8,

2013 orders of the Saline County Circuit Court. Appellant argues that the circuit court erred

in finding her in contempt, limiting her visitation rights, and imposing attorney’s fees to be

paid by her. We affirm.

       Appellant and appellee David Phillips are the parents of three minor children, and

pursuant to a previous order of the circuit court, appellee has primary custody subject to the

visitation rights of appellant. When appellee originally was awarded custody, appellant was

granted standard visitation of every other weekend, certain holidays, and summer.

Approximately two months later, the circuit court found appellant in contempt of court,

sentenced her to thirty days in jail with twenty-eight days suspended, limited visitation for

thirty days to four hours on every other Saturday and Sunday, and required the visitation to
                                Cite as 2014 Ark. App. 486

be supervised. Without any further incident during the thirty-day period, the visitation

would be every other weekend but would still be supervised. Five months later, appellant’s

visitation with the minor children was limited to supervised visits of four hours on every

other Saturday and Sunday. Within three months of the entry of the order, appellee filed

yet another motion for contempt and to terminate visitation. After appellant filed a response

to the motion, the circuit court held two hearings on the motion.

       At the hearings, appellee testified about negative communications made by appellant

to him and to the children and also presented exhibits of the communications. Appellant did

not dispute the fact that she sent the communications, but she explained that during the

period between the two hearings she sought counseling and completed anger-management

and transparenting classes. The record indicates that there were no additional negative

comments around the children during this time period.

       Following the hearings, the circuit court entered an order finding appellant in

contempt of court. She was sentenced to twenty-eight days in jail, her visitation was limited

to four hours every other Sunday, and she was ordered to pay $2500 in attorney’s fees.

Appellant filed a timely notice of appeal.

       Child-visitation cases are reviewed de novo on the record and will not be overturned

unless clearly erroneous. Johnson v. Cheatham, 2014 Ark. App. 297, 435 S.W.3d 515. The

circuit court maintains continuing jurisdiction over visitation and may modify or vacate those

orders at any time when it becomes aware of a change in circumstances or of facts not

known to it at the time of the initial order. See id. This turns largely upon the credibility


                                              2
                                 Cite as 2014 Ark. App. 486

of the witnesses; though the appellate court typically defers to the superior position of the

circuit court to determine credibility. Id. Here, as in Sharp v. Keeler, 103 Ark. App. 233, 288
S.W.3d 256 (2008) (“Sharp II”), and Fitzpatrick v. Fitzpatrick, 29 Ark. App. 38, 776 S.W.2d
836 (1989), the circuit judge was familiar with the parties because they had been before him

several times.

       This court in Albarran v. Liberty Healthcare Management, 2013 Ark. App. 738, 431
S.W.3d 310, noted that the proper standard of review of a contempt order depends on the

type of contempt. The court stated:

               The standard of review in contempt cases depends on the kind of contempt
       that is at issue. Contempt is divided into criminal contempt and civil contempt.
       Criminal contempt preserves the power of the court, vindicates its dignity, and
       punishes those who disobey its orders. Civil contempt, on the other hand, protects
       the rights of private parties by compelling compliance with orders of the court made
       for the benefit of private parties. Because civil contempt is designed to coerce
       compliance with the court’s order, the civil contemnor may free himself or herself by
       complying with the order. This is the source of the familiar saying that civil
       contemnors “carry the keys of their prison in their own pockets.”

Albarran, 2013 Ark. App. 738, at 3–4, 431 S.W.3d at 313 (internal citations omitted).

Although a sentence of twenty-eight days in jail was imposed on appellant by the circuit

court, we hold that the substantial-evidence standard of review for a criminal contempt is not

applicable in this case. The Albarran case, as with the current case, involved the circuit court

directing a litigant to do something—in Albarran to pay attorney’s fees, and here to comply

with the circuit court’s directives concerning negative communications directed toward

appellee and the parties’ children. The imposition of punishment in both cases was

postponed pending compliance. That suspension or delay, as held specifically in Albarran and


                                               3
                                 Cite as 2014 Ark. App. 486

in this case, was itself intended to be, and was, coercive pending the party’s failure to comply.

At some point appellant demonstrated that the sanction had not coerced her behavior, and

the later imposition of the sentence does not convert it into a criminal contempt.

       There is a less stringent standard to sustain civil-contempt orders. In Dennison v.

Mobley, 257 Ark. 216, 515 S.W.2d 215 (1974), the Arkansas Supreme Court noted that civil-

contempt orders are reviewed on appeal to determine whether they are arbitrary or against

the weight of the evidence, as opposed to the substantial-evidence standard of review for

criminal-contempt orders. The Dennison court clarified that, under either standard, on

appeal, every presumption must be indulged in favor of the circuit court’s judgment. Id.

                                         I. Incarceration

       Appellant was originally punished for contempt in October 2012 by the imposition

of a sentence of thirty days in jail with twenty-eight days suspended, provided that she

continued to obey the orders of the circuit court. The circuit court’s November 8, 2013

order states that “the Court hereby imposes the remaining 28 days of that 30 day suspended

sentence of incarceration previously imposed for prior such contempts.” Appellant claims

that the circuit court was without authority to impose the suspended sentence.

       She cites Higgins v. Merritt, 269 Ark. 79, 80, 598 S.W.2d 418, 419 (1980), for the

argument that an attempt to suspend the execution of a sentence for contempt of court,

other than a mere postponement, is invalid and amounts to a complete remission of the

punishment. See also Sharp II, supra. Alternatively, assuming that the circuit court had the

authority to impose a new sentence for her violation of the circuit court’s orders, appellant


                                                4
                                Cite as 2014 Ark. App. 486

urges that the amount of jail time imposed was excessive. She maintains that when there are

mitigating circumstances, as there are here, and the ends of justice can be adequately

sustained by the serving of some part of a jail sentence, our practice has been to modify the

judgment by reducing the punishment imposed. See Dennison, supra. Appellant argues that

her attempt to seek professional help and her change of behavior since the first hearing

constitute mitigating circumstances that should be considered by the court and that, at a

minimum, the amount of jail time imposed for contempt should be reduced.

       We find no error and affirm the circuit court’s findings on this issue. Although a

circuit court cannot indefinitely suspend a contempt sentence, it can conditionally postpone

it. See Kilman v. Kennard, 2011 Ark. App. 454, 384 S.W.3d 647. In the current case, the

circuit court repeatedly made clear that the previously postponed sentence remained capable

of being imposed, specifically conditioned on appellant’s future harassing or alienating

behavior. While in some cases Arkansas appellate courts have sustained findings of contempt

but reduced the punishments, that usually occurs on the basis that the deterrent effect had

already been accomplished. We note that here, the deterrent effect was not met by the serial

progressive prior sanctions ordered in this case. Accordingly, we hold that incarceration for

such repeated disrespect toward the circuit court, as well as the defamatory comments toward

the opposing party and his new wife, and to the children, is appropriate. See Williams v.

Ramsey, 101 Ark. App. 61, 270 S.W.3d 345 (2007).

       As to severity of punishment, we hold that the twenty-eight-day incarceration

imposed was not arbitrary or against the weight of the evidence, particularly in light of the


                                             5
                                  Cite as 2014 Ark. App. 486

history of this case. The evidence before us supports the punishment imposed by the circuit

court after multiple and consistent prior warnings and sanctions. Additionally, in scheduling

the time to be served on Saturdays, with an option to serve her sentence in advance, the

circuit judge attempted to ensure appellant’s punishment conflicted neither with her job nor

the visitation time she still enjoyed with the children and was as “convenient” as possible for

her.

                                   II. Limitation on Visitation

       Appellant next argues that the circuit court attempted to further punish her by

limiting her visitation rights. Her visitation went from standard visitation to four hours’

supervised visitation every other Saturday and Sunday, to four hours’ supervised visitation

every other Sunday. An order regarding custody or visitation cannot be modified to reward

or punish either party, see Fitzpatrick, supra, and appellant claims that here, visitation was not

limited in the best interest of the children, but rather for the purpose of punishment.

Appellant notes that appellee acknowledged that the children want to see her, and she claims

that the continued reduction in her visitation rights is not improving the situation between

the parties.

       Appellant acknowledges that the circuit court included specific language in its order

that the further limitation in visitation was in the best interest of the children. But she claims

that the mere use of the language does not mean there was an actual showing that the further

limitation on visitation was in the best interest of the children. Appellant maintains that there




                                                6
                                 Cite as 2014 Ark. App. 486

is no evidence in the record that the children were actually harmed by her actions, even

though, in addressing the issue, the circuit court stated:

       And I don’t agree at all with Ms. Skarda’s characterization that there’s been no harm
       to the children. It would be impossible for them not to have been affected negatively
       by the despicable things that Ms. Phillips has done and said to them about their family
       and to them about their role in her being punished and their role in minimizing or
       limiting her ability to see them. That will carry with them the rest of their lives.
       There is no doubt in my mind. For anybody to say otherwise - - well, I think it’s on
       its face just terribly, terribly wrong.

Appellant urges that the circuit court’s conjecture is not sufficient and that there must be

concrete proof of likely harm to the children. Moix v. Moix, 2013 Ark. 478, 430 S.W.3d
680. She claims that none was presented in this case, and the circuit court erred in further

limiting her visitation.

       In Boudreau v. Pierce, 2011 Ark. App. 457, 384 S.W.3d 664, we held that contempt

should be first used to address minor visitation issues, and that supervision or other

curtailment of visitation should be reserved for the extraordinary case. Here, in addition to

the written orders entered in this case, appellant had been admonished directly by the circuit

court in at least the three hearings held March 1, 2013, July 22, 2013, and October 21, 2013,

referencing the prior warnings that led to the circuit court’s earlier orders. This matter was

the fifth time the parties had returned to circuit court since their January 2011 divorce, and

each time related to the same issues.

       Appellant’s verbal assaults continued to place the children in the middle of

proceedings telephonically, and by electronic correspondence directed to the children, before

and after the July 22, 2013 hearing. Appellant repeatedly referred to appellee and his family


                                              7
                                  Cite as 2014 Ark. App. 486

as “liars,” “bastards,” and “dumb-ass people.” Appellant’s activities that were the subject of

these proceedings occurred long after she attended the transparenting class, took anger-

management classes, and even as counseling was ongoing. Appellant’s testimony on July 22,

2013, proves that, even at that point in the proceedings, she at best still did not understand

what constituted proper communication, and at worst could not restrain herself from

engaging in inappropriate communication.

       We distinguish Moix, supra, because appellant’s pattern of communication at issue here

was objectively and specifically intended to undermine and erode the children’s respect and

love for appellee and his family. In Moix, the father’s partner, exposure to whom formed the

basis of the complaint, was described as “loving,” “caring,” and “fun.” Even the supreme

court, in its ruling limiting contact between children and the allegedly “harmful influence,”

indicated that he posed “no threat to the health, safety, or welfare” of the children. No

similar characterization can be made of appellant’s statements, and no expert testimony or

further translation is required to prove that the communications were harmful on their face

to the children to whom they were directed. In limiting Moix, this court has held that where

the harm, particularly of alienation, is self-evident, it does not need to wait for proof of actual

harm to befall the children by completion of the alienation process to protect them from it.

Boudreau, supra; Hanna v. Hanna, 2010 Ark. App. 58, 377 S.W.3d 275.

       The circuit judge unsuccessfully explored many alternatives by the time that he ruled

on October 21, 2013. In light of appellant’s continued refusal to control herself when

communicating to the children despite numerous admonitions, orders, threats, and


                                                8
                                 Cite as 2014 Ark. App. 486

punishments by the circuit court, we hold that this is an example of an extraordinary case

where the circuit court’s ruling severely curtailing visitation should be affirmed. See Grove

v. Grove, 2011 Ark. App. 648, 386 S.W.3d 603 (upholding supervised visitation following

alienation). The circuit judge had attempted to prevent the children’s exposure to

appellant’s communication, but the multiple attempted potential punishment options

imposed to prevent further such communication were unsuccessful. We hold that the record

contains sufficient evidence to support the circuit court’s decision to further limit appellant’s

visitation.

                                      III. Attorney’s Fees

       In the present case, the circuit court awarded $2500 attorney’s fees to appellee based

on the testimony of appellee as to the amount he incurred in the litigation. It is appellant’s

position that the proper procedure was not followed by the circuit court as governed by

Arkansas Rule of Civil Procedure 54(e), in that appellee never filed a motion with the circuit

court and never stated under which rule or statute he was entitled to attorney’s fees. In

addition, she argues that there was no opportunity for her to challenge the exact amount of

attorney’s fees requested or a chance to review the actual billing statements of appellee’s

attorney.

       We do not reach the merits of appellant’s argument on this issue because her

arguments against the award of attorney’s fees were never made below to the circuit court.

Arkansas appellate courts have repeatedly stated that they will not consider arguments not

made below, see Sykes v. Williams, 373 Ark. 236, 283 S.W.3d 209 (2008), and that one


                                               9
                               Cite as 2014 Ark. App. 486

cannot change the basis for an objection on appeal. Boellner v. Clinical Study Ctrs., LLC,

2011 Ark. 83, 378 S.W.3d 745.

      Affirmed.

      WOOD and BROWN , JJ., agree.

      Skarda Law Firm, by: Cecily Patterson Skarda, for appellant.

      Jensen Young & Houston, PLLC, by: Perry Y. Young, for appellee.




                                             10